 

. Case: 1:16-cv-00299-SNLJ Doc. #: 559 Filed: 02/15/20 Page: 1 of 1 PagelD #: 32316

on =

INSTRUCTION NO. 20

In addition to any compensatory damages you assessed in Verdict A, you
may assess an additional amount as punitive damages in such sum as you believe will serve
to punish Defendant Monsanto Company for the conduct for which you found that .
Defendant Monsanto Company is liable for punitive damages and will serve to deter
Defendant Monsanto Company and others from like conduct.

You may consider harm to others in determining whether defendant’s conduct
showed complete indifference to or conscious disregard for the rights of others. However,
in determining the amount of any punitive damage award, you must not include damages

for harm to others who are not parties to this case.
